Citation Nr: 1141885	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-18 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan







INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2008 rating action in which the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's bilateral hearing loss is causally or etiologically related to his military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b)(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2009)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for bilateral hearing loss, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Here, the Veteran contends that he has bilateral hearing loss due to exposure to acoustic trauma while serving as a mortar infantryman in the U.S. military.  According to the Veteran, his hearing loss was the result of an injury sustained in service - specifically, exposure to acoustic trauma from helicopter noise, the firing of weapons in combat and the detonation of explosive devices.  See June 2008 Statement of Veteran.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.  

Turning to the Veteran's service treatment records, the Board notes that, on an April 1969 examination conducted pursuant to his enlistment in the United States Army, the Veteran marked that he had or had had ear, nose, or throat trouble.  However, the clinical evaluation of his ears and drums was shown to be normal, and he had a hearing loss profile of 'H1' at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

On the authorized audiological evaluation pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
5
XXXX
10
LEFT
0
-5
-5
XXXX
5

Significantly, no hearing disability was acknowledged by the examiner at this evaluation, and the Veteran was found to be qualified for enlistment.  

On the March 1971 examination conducted pursuant to the Veteran's release from active duty, the clinical evaluation of his ears and drums was shown to be normal, but he did note a positive history for ear, nose, or throat trouble on his report of medical history.  However, the Veteran had a hearing loss profile of 'H1' at the time of his March 1971 examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  In addition, the authorized audiological examination reflected pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
XXXX
15
LEFT
15
15
15
XXXX
15

These audiometric findings reflect a slight decrease in the Veteran's hearing acuity, but no hearing disability was acknowledged by the examiner at the Veteran's separation evaluation.  Indeed, in January 2008 and April 2008, two VA audiologists found that the separation audiological results were normal.

In a June 2008 statement, the Veteran maintained to have suffered hearing loss as a result of his exposure to prolonged and frequent gun fire while serving as a mortar infantryman in Vietnam.  According to the Veteran, he was stationed in Vietnam in 1970, and during his time there, he "alternated between being in the 'jungle' and back on the firebase."  The Veteran explained that he was exposed to helicopter noise while being transported back and forth between the firebase and the jungle, and that he "was involved in numerous firefights where[he] was subjected to small arms fire, artillery fire, mortar fire and loud explosions...."  The Veteran contends that his exposure to extreme noise levels in service led to his hearing loss, that he started to experience difficulty hearing soon after his discharge, and that his hearing condition has continued to deteriorate throughout the years.  

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); & Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  

In the present appeal, the military records show that the Veteran's military occupational specialty was that of an Indirect Fire Infantryman and that he had been assigned to the 197th Infantry Brigade, that he had five months of foreign service, and that he received a Vietnam Service Medal with two Bronze Stars, a Sharpshooter Award, and a Combat Infantryman Badge.  Furthermore, in the January 2008 rating decision, the RO determined that the Veteran's tinnitus was related to his military noise exposure and granted service connection for tinnitus.  In so doing, the RO conceded exposure to acoustic trauma in service.  While the Board agrees with this determination, the questions remain whether the Veteran has a current hearing disability for VA purposes, and if so, whether the hearing disability is related to the noise exposure in service.  

Recent audiological examinations establish that the Veteran has a current hearing loss disability that satisfies the criteria of 38 C.F.R. § 3.385.  In January 2008, the Veteran was afforded a VA audiological evaluation.  On the authorized audiological evaluation, pure tone thresholds, in decibels were shown to be: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
30
35
45
LEFT
35
30
30
45
60
Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 98 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss in both ears.  These findings-as well as subsequent audiological evaluations-meet the requirements of 38 C.F.R. § 3.385 (2011).  

During the January 2008 VA audiological evaluation, the examiner reviewed the Veteran's medical history, and noted that the Veteran had been exposed to loud sounds, to include weapon and artillery fire as well as aircraft noises, while performing his duties as an infantryman in service.  The Veteran denied any occupational noise exposure and reported infrequent exposure to noise from his snowmobile during recreational use.  Based on his review of the records and audiological evaluation of the Veteran, the examiner concluded that it is not likely that the Veteran's bilateral hearing loss is related to his in-service noise exposure.  The rationale given for the opinion was that the Veteran's audiometric results at his 1971 discharge examination were shown to be normal.  

In an April 2008 addendum, another VA audiologist reviewed the Veteran's claims file and noted no evidence of a noise induced hearing impairment in the Veteran's service treatment records.  He further noted that the Veteran's pure tone thresholds were "well within normal limits" at his discharge examination.  According to this second VA audiologist, there was no evidence that the Veteran sustained a noise induced impairment or a noise induced threshold shift as a result of his military service.  

The Veteran has described a history of exposure to loud sounds in service and has stated that he has experienced a decline in his hearing acuity since his discharge from the military.  See June 2008 statement.  As previously discussed above, the Veteran is competent to report his experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  

In considering the evidence of record, the Board finds that the Veteran's current hearing loss cannot be reasonably disassociated from his conceded in-service exposure to loud noises.  In arriving at this determination, the Board relies on the Veteran's conceded combat noise exposure and his credible post-service assertions that he has continued to experience symptoms of hearing loss since his discharge from service.  In addition, the Board notes that the RO granted the Veteran service connection for tinnitus based on the same claim of noise exposure in the January 2008 rating decision.  The fact that the Veteran has been granted compensation for a service-related hearing problem adds to the credibility of his contention that his hearing loss is related to service because 'an associated hearing loss is usually present' with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  

The Board acknowledges the January and April 2008 medical opinions which do not relate the Veteran's hearing loss to service.  In rendering these negative opinions, the VA audiologists rely on the Veteran's normal audiological results at the time of discharge.  By noting that the Veteran was shown to have normal hearing on his separation examination report, the VA audiologists may have been "implying" that had there been noise-induced hearing loss in service, it would have been detected by the evaluation at separation.  Nevertheless, neither audiologist actually stated this clearly, and the Board concludes that "inferring" that this is what they meant from what they did say would be tantamount to the Board rendering its own unsubstantiated medical opinion, and the Board is precluded from doing so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own unsubstantiated medical conclusions), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In addition, these audiologists do not appear to have given much weight to the Veteran's account of his in-service experiences, his exposure to loud noise while carrying out his military duties, and his assertions of continuing hearing problems since service.  Furthermore, the audiologists failed to take into consideration the Veteran's assertion that he had minimal recreational noise exposure and no occupational noise exposure post service.  Thus, the Board finds that the VA audiologists' opinions have little probative value, and, when weighed against the Veteran's reported onset in service and continuity of symptomatology since service, the Board finds that the evidence is at least in equipoise that the Veteran's hearing loss is related to his conceded in-service noise exposure.  Of particular significance to the Board in this matter are the Veteran's documented combat service as well as his competent complaints of continuing hearing problems since service.  

Based on the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has bilateral hearing loss that was incurred during his active military service as a result of exposure to loud noises.  Accordingly, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


